Judgment, Supreme Court, New York County (Murray Mogel, J.), entered February 13, 1987, convicting defendant after a bench trial of grand larceny in the third degree, and sentencing him to an indeterminate term of imprisonment of lVs to 4 years, unanimously affirmed.
Defendant was convicted for snatching a chain and medallion from the neck of a 73 year old man. While the victim’s opportunity to observe the defendant was brief, the identification was not thereby rendered unreliable. (People v Gonzalez, 61 AD2d 666, affd 46 NY2d 1011.) The complainant was certain that defendant was the man who took his chain. Furthermore, police officers observed the victim chase the defendant down the street and recover his chain and medallion from between two parked cars along defendant’s at*254tempted route of escape, all of which provided sufficient identification evidence. Concur—Murphy, P. J., Milonas, Ellerin, Ross and Rubin, JJ.